



 


 
Exhibit 10.4
 
Rev. 9/13/06
 


 


 


 


 


 


 


 
MATTHEWS INTERNATIONAL CORPORATION
 
SUPPLEMENTAL RETIREMENT PLAN
 
ORIGINALLY EFFECTIVE OCTOBER 1, 1987
 
AMENDED EFFECTIVE SEPTEMBER 13, 2006
 


 


 
 
 


 
ARTICLE 1  
 


 
GENERAL PROVISIONS
 
1.1  Matthews International Corporation ("the Company") originally adopted this
Supplemental Retirement Plan ("Supplemental Plan" or "Plan") effective October
1, 1987. This instrument amends and restates the Plan in its entirety, effective
as of September 13, 2006.
 
1.2  As amended from time to time, this Supplemental Plan shall be deemed to be
a contract between the Company and each Participant. However, nothing contained
in this Plan shall be deemed to give any Participant the right to be retained in
service or to interfere with the right of the Company to discharge any
Participant at any time without regard to the effect which such discharge shall
have on such Participant's rights, if any, under this Plan.
 
1.3  No Participant shall have the right to assign, transfer, hypothecate,
encumber, commute or anticipate the right to any payments under this
Supplemental Plan, and such payments shall not in any way be subject to any
legal processes to levy on or attach the same for payment of any claim against
any Participant.
 
1.4  Defined Terms: The terms listed below, when used in this Supplemental Plan
with (an) initial capital letter(s), are defined either explicitly or in context
in the provisions identified below:
 



Accrued Benefit
Article 3
 
Active Participant
2.1(a)
 
Actuarial Equivalent
4.6
 
Board of Directors
2.1(b)
 
Company
1.1
 
Compensation Committee
2.5(d)
 
Continuous Service
3.5
 
Deferred Retirement Benefit
4.2
 
Deferred Retirement Date
2.7(b)
 
Delayed Payment Date
4.11(a)
 
Early Retirement Benefit
4.3
 
Early Retirement Date
2.7(c)
 
Early Retirement Factor
4.3(a)
 
Early Retirement Supplement
4.3(c)
 
Earnings
3.4
 
Employees Retirement Plan
3.2
 
ERISA
6.1(b)
 
Excise Tax
4.10
 
Final Average Monthly Earnings
3.3
 
Former Active Participant
2.4
 
Gross-Up
4.10
 
IRC
2.7(d)
 
Joint and 50% Surviving Spouse Annuity
4.7
 
Joint and 66-2/3% Surviving Spouse Annuity
4.8
 
Minimum Officer Service Requirement
2.1
 
LTD Benefits
2.2(c)
 
Normal Annuity
4.5
 
Normal Retirement Benefit
4.1
 
Normal Retirement Date
2.7(a)
 
Officer
2.1
 
Parachute Payment
4.10
 
Participant
Article 2, Preamble
 
Participant's Termination Date
7.1(b)
 
Plan
1.1
 
Retired Participant
2.7(a)
 
Retirement Date
2.7(d)
 
Section 9 Event
2.2(b)
 
Spouse
4.4(f)
 
Social Security Primary Insurance Amount
3.2
 
Social Security Supplement
4.3(b)
 
Supplemental Plan
1.1
 
Surviving Spouse
4.7, 5.1
 
Trust
6.4
 
Vested Accrued Benefit
2.5(a)
 
Vested Participant
6.4(a)
 


 
 
 
ARTICLE 2  
 


 
PARTICIPATION AND ELIGIBILITY FOR BENEFITS
 
In this Supplemental Plan, the term “Participant” is sometimes used to refer to
any one, or more, or all, of the following, as the context requires: Active
Participant (2.1), Former Active Participant (2.4), Retired Participant (2.7),
and/or Vested Participant (6.4(a)).
 


Eligibility for Participation


2.1  
(a)  Except as otherwise provided in 2.2, each Officer of the Company shall
become an Active Participant in this Supplemental Plan as of the first day of
the month next following the date on which he or she completes five years of
active service as an Officer of the Company (the "Minimum Officer Service
Requirement").
 
(b)  For purposes of this Plan, "Officer" shall include only those employees
whom the Company's Board of Directors, acting pursuant to the Company's Bylaws,
have elected as executive officers of Matthews International Corporation. As
such, "Officer" includes, but is not limited to: Chairman (if also a salaried
employee of the Company), Vice Chairman (if also such an employee), Chief
Executive Officer, President, Chief Financial Officer, Vice President,
Secretary, Treasurer and Controller. However, assistant officers of the Company,
officers of subsidiary companies, or managers of unincorporated business
divisions or business units who hold titles such as "President" or "Vice
President" of such a division or business unit, shall not, solely by virtue of
holding such office or division officer designation, be deemed to be Officers of
the Company for purposes of this Plan.
 
2.2  Notwithstanding 2.1:
 
(a)  In its sole and absolute discretion and with no obligation to apply its
discretion in a uniform manner, the Board of Directors may expressly waive the
Minimum Officer Service Requirement with respect to any individual Officer and
designate such Officer an Active Participant in the Plan effective at the time
determined by the Board.
 
(b)  An Officer who has not satisfied the Minimum Officer Service Requirement of
2.1 or who has not been specially designated as an Active Participant pursuant
to 2.2(a), shall nevertheless become an Active Participant upon the occurrence
of a "Section 9 Event", as defined in Section 9(A) of the Matthews International
Corporation 1992 Stock Incentive Plan (as amended through April 25, 2006 and as
it may be amended hereafter), or similar change-of-control provisions in any
successor plan adopted by the Company in place of the 1992 Stock Incentive Plan.
 
(c)  An Officer who has not satisfied the Minimum Officer Service Requirement of
2.1(a) or the special designation requirements of 2.2(a), and who has both
attained age 55 and become eligible to receive long-term disability benefits
under the Company's long-term disability insurance plan ("LTD Benefits"), will
become an Active Participant upon the last to occur of his or her (i) becoming
eligible to receive LTD Benefits, or (ii) attainment of age 55 while receiving
LTD Benefits.
 
2.3  Following qualification as an Active Participant, an individual shall
continue in such capacity until the earliest to occur of the following events:
 
(a)  The Participant dies.
 
(b)  The Participant's employment with the Company terminates, or, in the case
of a Participant who is receiving LTD Benefits (2.2(c)), the Participant ceases
to be eligible to continue to receive LTD Benefits, whichever occurs later.
 
(c)  The Participant becomes a Former Active Participant (2.4) upon termination
of his or her status as an Officer of the Company.
 
(d)  The Participant becomes a Retired Participant (2.7).
 
2.4  In the event that an Active Participant ceases to be an Officer of the
Company, but continues to be an active employee of the Company in a non-Officer
capacity, his or her benefits hereunder shall cease to accrue as of the date
such Participant ceases to be an Officer of the Company. An individual who meets
the criteria of this paragraph shall be a Former Active Participant.
 
Eligibility for Benefits (Vesting, etc.)


2.5  Vesting under Circumstances Other than a Section 9 Event
 
(a)  Except as provided in 2.5(f), 2.6 or 2.7, an Active Participant or Former
Active Participant (1) who voluntarily terminates employment or (2) whose
employment with the Company is terminated involuntarily or by mutual agreement,
shall have vested rights in his or her Accrued Benefit (Article 3) according to
the following schedule:


Participant's Completed Years
of Continuous Service (3.5(b))
 
Vested Percentage
                Less than 10
                          0%
                10 but less than 15
                         50%
                15 or more
                        100%

 
A positive amount determined hereunder shall be such Participant's Vested
Accrued Benefit.
 
(b)  Except as provided in 2.5(d), a Participant with a vested percentage of 0%
whose employment terminates, shall forfeit all rights under the Plan and no
benefits of any kind shall be due or payable under the Plan to, or with respect
to, such Participant, such Participant's Surviving Spouse, or such Participant's
estate.
 
(c)  Except as provided in 2.5(d), a Participant with a vested percentage of 50%
whose employment terminates shall forfeit the remaining 50% of his or her
Accrued Benefit. Such Participant shall be eligible to receive, and the Plan
shall commence payment of, such Participant’s 50% Vested Accrued Benefit as
provided in 2.8.
 
(d)  In the case of any particular Participant described in 2.5(b) or 2.5(c),
the Compensation Committee of the Company's Board of Directors, in the
Committee’s sole and absolute discretion and with no obligation to apply its
discretion in a uniform manner, shall have full authority to waive such
Participant's satisfaction of the requirement of performing future Continuous
Service with the Company in order to achieve either a 50% Vested Accrued Benefit
or a 100% Vested Accrued Benefit, and, in any such case, the Participant shall
be deemed to be described in 2.5(c) or 2.5(e), as applicable under the action
taken by the Committee. Solely for purposes of determining his or her
eligibility to retire on an Early Retirement Date, a Participant who achieves a
100% Vested Accrued Benefit because of the Committee's action hereunder shall be
deemed to have 15 years of Continuous Service.
 
(e)  A Participant whose employment terminates with a vested percentage of 100%,
shall be eligible to receive, and the Plan shall commence payment of, his or her
100% Vested Accrued Benefit on the first applicable Retirement Date under 2.8 to
occur following the Participant's termination of employment. For example, such a
Participant who has attained the actual age of 55 or higher shall be eligible to
receive, and the Plan shall commence payment of, his or her 100% Vested Accrued
Benefit, on the first day of the month following his or her termination of
employment.
 
(f)  Notwithstanding 2.5(a) through (e), if
 
(i)  an involuntary or mutually-agreed-upon termination of employment occurred
by reason of the Participant engaging in (1) a felonious act involving the
Company or another employee of the Company, or (2) competition with, or conduct
detrimental to, the Company as described in 4.9, or
 
(ii)  at any time following a voluntary termination of employment it comes to
the attention of the Compensation Committee that the Participant had engaged in
such felonious act, competition or detrimental conduct prior to his or her
voluntary termination of employment,
 
then, in any such case, such Participant shall forfeit all rights under the Plan
and no benefit (or further benefit) of any kind shall be due or payable under
the Plan to, or with respect to, such Participant, such Participant's Surviving
Spouse, or such Participant's estate.
 
2.6  Vesting Upon a Section 9 Event
 
(a)  An Active Participant or Former Active Participant who terminates
employment with the Company, whether voluntarily, involuntarily, or by mutual
agreement, at any time following the occurrence of a Section 9 Event, shall have
a 100% Vested Accrued Benefit and become a Retired Participant (2.8), and the
Plan shall commence distribution of such Participant's benefits, effective on
the first applicable Retirement Date occurring under 2.8 after such termination
of employment. Further, and solely for purposes of such benefits commencing at
an Early Retirement Date, such Participant shall be deemed to have had 15 years
of Continuous Service at the date of such termination. Moreover, if such
Participant was an Active Participant at the time of such Section 9 Event, he or
she shall thereafter be deemed to be five years older than his or her actual
age, solely for purposes of
 
(i)  determining his or her eligibility to commence receipt of benefits at an
Early Retirement Date and the applicable Early Retirement Factor under 4.3(a),
or
 
(ii)   determining his or her eligibility to commence receipt of benefits or at
his or her Normal Retirement Date or a Deferred Retirement Date (without
application of an Early Retirement Factor).
 
(b)  The following examples illustrate the effect, pursuant to 2.6(a), of
attributing to an Active Participant additional five years of age:
 
(i)  An Active Participant who terminated employment following a Section 9 Event
and who, exactly coincident with such date of termination, attained the actual
age of 60 years, would be deemed to have attained Normal Retirement Age and,
therefore, would be eligible to commence to receive benefits, and the Plan would
commence distribution of such Participant's Normal Retirement Benefit, on the
first day of the month immediately following such Participant's termination of
employment (such date being deemed to be the Participant’s Normal Retirement
Date).
 
(ii)  An Active Participant who terminated employment following a Section 9
Event and who, at the date of such termination, had attained the actual age of
62 years, would be deemed to have attained Normal Retirement Age and, therefore,
would be eligible to commence to receive benefits, and the Plan would commence
distribution of such Participant's Normal Retirement Benefit, on the first day
of the month immediately following such Participant's termination of employment
(such date being deemed to be a Deferred Retirement Date).
 
(iii)  An Active Participant who terminated employment following a Section 9
Event and who, exactly coincident with the date of such termination, attained
the actual age of 50 years old would be deemed to have attained Early Retirement
Age and, therefore, would be eligible to commence to receive benefits, and the
Plan would commence distribution of such Participant's Early Retirement Benefit,
on the first day of the month immediately following such date of termination
(such date being deemed to be an Early Retirement Date), with an Early
Retirement Factor of 70% under 4.3(a).
 
(iv)  An Active Participant who terminated employment following a Section 9
Event, but who, at such date of termination, had not yet attained age 50 years,
would be eligible to commence to receive benefits, and the Plan would commence
distribution of such Participant's Early Retirement Benefit, on the first day of
the month immediately following the date of the Participant’s 50th birthday (at
which time he or she with be deemed to have attained Early Retirement Age), with
an Early Retirement Factor of 70% under 4.3(a).
 
However, any such Participant who is deemed to be five years older than such
Participant’s actual age for purposes of eligibility for commencement of
benefits (and, if applicable, determination of the appropriate Early Retirement
Factor), shall not be deemed to be five years older for any other purpose
relevant to the Plan (such as, e.g., the period during which a Social Security
Supplement would be payable to such Participant under 4.3(b)), except as
expressly provided in this instrument.


2.7  Vesting Upon Eligibility for LTD Benefits
 
Notwithstanding 2.5, an Officer who becomes an Active Participant pursuant to
2.2(c), or an Active Participant or Former Active Participant who becomes
disabled and eligible to receive LTD Benefits under the Company's long-term
disability insurance plan, shall have a 100% Vested Accrued Benefit.


2.8  Retirement and Commencement of Benefits
 
(a)  An Active Participant (or Former Active Participant) who has attained a
Vested Accrued Benefit on or prior to the date of his or her 65th birthday may
retire from active employment with the Company on the first day of the month
following his or her 65th birthday (which is such Participant's "Normal
Retirement Date"), shall become a Retired Participant, and the Plan shall
commence distribution of his or her Vested Accrued Normal Retirement Benefit.
 
(b)  If an Active Participant (or Former Active Participant) shall not have
attained a 50% or 100% Vested Accrued Benefit on or prior to the date of his or
her 65th birthday, he or she may become a Retired Participant pursuant to 2.8(c)
at any time after he or she has accumulated sufficient additional Continuous
Service (see 3.5(b)) to attain a 50% or 100% Vested Accrued Benefit.
 
(c)  An Active Participant (or Former Active Participant) (1) who has attained a
Vested Accrued Benefit on or prior to the date of his or her 65th birthday, or
(2) who (pursuant to 2.8(b)) attains a Vested Accrued Benefit after his or her
Normal Retirement Date; and who, in either case, retires from active employment
with the Company on a “Deferred Retirement Date” (being the first day of the
month following the month in which his or her Normal Retirement Date occurred),
shall become a Retired Participant, and the Plan shall commence distribution of
his or her Vested Accrued Normal Retirement Benefit.
 
(d)  An Active Participant (or Former Active Participant) who retires from
active employment with the Company prior to his or her 65th birthday, but on or
after the first day of any month following the occurrence of both (1) the
Participant's 55th birthday, and (2) his or her completion of at least 15 years
of Continuous Service (or his or her being expressly deemed in this Plan to have
completed 15 years of Continuous Service solely for purposes of eligibility for
Early Retirement), which first day of any month is an "Early Retirement Date",
shall become a Retired Participant, and the Plan shall commence distribution of
his or her Early Retirement Benefit.
 
(e)  An Active Participant (or Former Active Participant) whose employment
terminates, or whose employment previously terminated, under circumstances
described in 2.5(a) through 2.5(e), or in 2.6, shall become a Retired
Participant, and the Plan shall commence distribution of his or her Vested
Accrued Benefit, effective at the Participant’s Early, Normal, or Deferred,
Retirement Date, whichever applies under 2.5 or 2.6, and 2.8, to such
Participant. (Hereinafter in this Plan, the term “Retirement Date” is sometimes
used to refer to the Early, Normal, or Deferred, Retirement Date on which a
Participant’s Early, Normal, or Deferred Retirement Benefit commenced (or would
have commenced).
 
(f)  A Participant who is receiving LTD Benefits (2.7) shall become a Retired
Participant, and the Plan shall commence distribution of his or her Vested
Accrued Benefit, effective at the Participant’s Early, Normal, or Deferred,
Retirement Date, whichever shall first occur following the later to occur of (a)
the Participant's termination of employment, or (b) the cessation of the
Participant's eligibility to continue to receive LTD Benefits. Solely for
purposes of the Participant's eligibility to commence to receive benefits at an
Early Retirement Date, such Participant shall be deemed to have 15 years of
Continuous Service upon the later to occur of (a) the Participant's termination
of employment, or (b) the cessation of the Participant's eligibility to continue
to receive LTD Benefits.
 
2.9  Notwithstanding any provision in this Article II regarding the date on
which the Plan shall commence to pay a Participant’s Retirement or Vested
Accrued Benefit, the commencement of payment of any benefit under the Plan is
subject to the provisions of 4.11 regarding the requirement of Internal Revenue
Code (“IRC”) § 409A(a)(2)(B)(i) that payment of benefits be delayed for six
months under specified circumstances.
 
ARTICLE 3  
 


 
BENEFIT ACCRUAL
 
In this Supplemental Plan, the term “Accrued Benefit” means the benefit
determined pursuant to the application of the provisions of 3.1 through 3.5.
 


3.1  Gross Accrued Benefit. Each Active Participant shall accrue a gross monthly
benefit (subject to reduction as provided in 3.2 below), stated as a Normal
Annuity beginning on his or her Normal Retirement Date, equal to the product of
(a) multiplied by (b):
 
(a)  1.85% of his or her Final Average Monthly Earnings;
 
(b)  his or her years of Continuous Service, subject to a maximum of 35 years.
 
The gross monthly Accrued Benefit thus determined shall be reduced as provided
in 3.2 to determine the net monthly benefit payable under this Supplemental Plan
to the Participant who retires on or after his or her Normal Retirement Date.
 
Notwithstanding the foregoing, in the case of a Former Active Participant
described in 2.4, the gross monthly Accrued Benefit shall be calculated based on
Final Average Monthly Earnings and Continuous Service as of the date such
Participant ceased to be an Active Participant.
 
The gross monthly Accrued Benefit determined above shall be subject to
recalculation in the event the Participant's Final Average Earnings are
recalculated as described in 3.3.
 
3.2  Offsets to the Accrued Benefit. The gross Accrued Benefit determined in 3.1
shall be reduced by the sum of (a) plus (b):
 
(a)  The Participant's "Accrued Benefit" under the Matthews International
Corporation Employees Retirement Plan ("Employees Retirement Plan") payable in
the Normal Annuity form (under Section 7.5 of the Employees Retirement Plan)
commencing at his or her actual Early or Normal Retirement Date under this
Supplemental Plan (or, if applicable, commencing as soon after the Participant's
Early Retirement Date under this Supplemental Plan as such benefit can commence
under the early retirement rules of the Employees Retirement Plan). If a portion
of a Participant's Continuous Service under 3.5 relates to service with a
wholly-owned subsidiary when such subsidiary did not participate as an employer
in the Employees Retirement Plan, the Participant's Employees Retirement Plan
"Accrued Benefit" shall nevertheless be calculated, solely for purposes of this
3.2(a), as if such service with the subsidiary were counted as Continuous
Service for calculating benefits under the Employees Retirement Plan. (That is,
the offset amount under this 3.2(a) will include an imputed Employees Retirement
Plan benefit attributable to such service with the wholly-owned subsidiary.)
 
(b)  The maximum anticipated Social Security Primary Insurance Amount that would
be payable to the Participant beginning the month after his or her actual
65th birthday on the assumption that his or her earnings for FICA purposes had
always been in excess of the FICA wage base in any particular year up to and
including the year in which his or her actual 65th birthday occurs. However,
where a Participant's benefits commence under this Supplemental Plan at an Early
Retirement Date, it will be assumed, in calculating such Social Security Primary
Insurance Amount, that the Participant has no FICA wages after such Early
Retirement Date.
 
3.3  "Final Average Monthly Earnings" means an amount equal to the average of
the Participant's monthly "Earnings" for the highest 60 consecutive months
during the 120 consecutive months immediately preceding the earliest to occur of
the events described in 2.3 or the Participant's Normal Retirement Date.
However, if a Participant's Earnings are recalculated under 3.4 to reflect a
reduction in deferred Management Incentive Plan credits actually paid to such
Participant, his or her Final Average Monthly Earnings shall be recalculated at
the same time. Nevertheless, no such recalculation shall be performed in any
case following the occurrence of a Section 9 Event.
 
3.4  "Earnings": Except as provided in the second and third sentences of this
3.4, Earnings means regular basic salary and incentive compensation at the time
it is earned and paid in the ordinary course, or, if payment of any earned
amount is deferred, at the time such salary or incentive compensation would have
been paid in the ordinary course had payment of such amount not been deferred.
As such, Earnings includes the principal amount of any deferred credits assigned
to the Participant under the Company's Management Incentive Program as of the
date on which such principal amount of deferred credits is assigned. However, if
the said principal amount assigned to the Participant is reduced pursuant to the
provisions for negative adjustments under the Management Incentive Program, then
the Participant's Earnings shall be reduced, for purposes of this Supplemental
Plan, to reflect the reduction of said principal amount of such deferred credits
as of the date on which the reduction under the Management Incentive Plan is
made. "Earnings" shall not include severance payments or allowances,
profit-sharing distributions, expense allowances, directors' fees, stock-related
rights (both stock options and stock appreciation rights) or any other form of
additional compensation.
 
3.5  "Continuous Service" means
 
(a)  For purposes of calculating the Accrued Benefit pursuant to 3.1(b), the sum
(in full years and months, with partial months rounded up) of all periods of an
Employee's service with the Company from his or her employment date (including
periods during which an Employee is receiving LTD Benefits) to the earliest to
occur of the events described in 2.3 or his or her Normal Retirement Date.
However, upon the occurrence of a Section 9 Event, each Active Participant
(including each Officer who becomes an Active Participant, pursuant to 2.2(b)
upon occurrence of such Section 9 Event) shall be credited with additional
service equal to the lesser of (i) five years, or (ii) the period of years
between the Section 9 Event and such Active Participant's Normal Retirement
Date. An Employee's service with a wholly-owned subsidiary of the Company shall
be counted as Continuous Service for purposes of the Plan effective with the
later of (a) the Employee's employment date, or (b) the date the Company
acquired 100% ownership of such subsidiary. (Nevertheless, not more than
35 years of Continuous Service shall be counted under 3.1 (b).)
 
(b)  Solely for purposes of determining the Participant's vested percentage
under 2.5(a), an Employee's service with the Company (as otherwise described in
3.5(a)) after his or her Normal Retirement Date shall be counted in the
computation of his or her completed years of Continuous Service.
 
3.6  Application of Vested Percentage. If applicable, a Participant’s Vested
Accrued Benefit shall be determined pursuant to 2.5, and the Accrued Benefit
determined pursuant to 3.1 and 3.2 shall be reduced to the Vested Accrued
Benefit as 2.5 may provide.
 
ARTICLE 4  
 


 
AMOUNT AND PAYMENT OF BENEFITS
 
4.1  Amount of Normal Retirement Benefit.
 
(a)  The Normal Retirement Benefit payable to a Retired Participant whose
monthly benefits commence on his or her Normal Retirement Date shall initially
be the monthly amount equal to such Participant's Accrued Benefit as initially
determined under 3.1 less the reductions determined under 3.2, and multiplied by
the Participant's vested percentage under 3.6.
 
(b)  Notwithstanding 4.1(a), should a Retired Participant's Vested Accrued
Normal Retirement Benefit be recalculated pursuant to 3.1, and the result of
such recalculation is a reduction of more than $100 in the monthly benefit, the
Vested Accrued Normal Retirement Benefit payable to the Retired Participant
shall be accordingly reduced prospectively.
 
(c)  A Participant's Accrued Normal Retirement Benefit shall not increase by
reason of additional Continuous Service or Earnings after his or her Normal
Retirement Date. (See 3.5(b), however, regarding post-Normal Retirement Date
Continuous Service being counted for purposes of determining a Participant's
vested percentage in his or her Accrued Normal Retirement Benefit.)
 
4.2  Amount of Deferred Retirement Benefit. The Deferred Retirement Benefit
payable to a Retired Participant who retires any time after his or her Normal
Retirement Date shall be equal to the monthly amount of such Participant's
Accrued Normal Retirement Benefit determined pursuant to 4.1 at his or her
Normal Retirement Date, but multiplied by his or her vested percentage at his or
her Deferred Retirement Date. Deferred Retirement Benefits shall not be
actuarially increased to account for the fact that the Participant continued in
active service beyond his or her Normal Retirement Date and did not retire until
a later date.
 
4.3  Amount of Early Retirement Benefit.
 
(a)  The Early Retirement Benefit payable to a Retired Participant who is
entitled to receive benefits commencing at an Early Retirement Date shall be the
monthly amount equal to: his or her Accrued Benefit determined under 3.1 less
the reductions determined under 3.2, the result multiplied by the appropriate
percentage in accordance with the following schedule:
 



 
Schedule of Early Retirement Factors
   
Number of Whole Years Between Early
Retirement Date and Normal Retirement
Date
 
Percentage
   
0
100%
   
1
97
   
2
94
   
3
91
   
4
88
   
5
85
   
6
82
   
7
79
   
8
76
   
9
73
   
10
70
 

 
Straight-line interpolation of these percentages will be employed for fractional
years. In the case of an Active Participant who, pursuant to 2.6, is presumed to
be five years older than his or her actual age for purposes of eligibility to
commence receipt of benefits, the foregoing schedule shall be applied based on
such Participant's attributed age. (Thus, for example, an Active Participant
who, pursuant to 2.6, becomes eligible to receive benefits commencing on the
first day of the month following his or her actual 57th birthday, would be
presumed to have attained age 62, and to have commenced benefits, three whole
years prior to his or her Normal Retirement Date, with an applicable Early
Retirement Factor of 91%.).
 
(b)  In addition to the Early Retirement Benefit paid to a Retired Participant
under 4.3(a), such Retired Participant (other than one who retired from the
status of Former Active Participant) shall also receive, until (but including)
the month in which his or her actual 65th birthday occurs (or earlier death), a
Social Security Supplement equal to the maximum anticipated Social Security
Primary Insurance Amount that would be payable to the Participant beginning the
month following the month of his or her actual 65th birthday, as the same is
calculated pursuant to 3.2. Thus, for example, an Active Participant who retired
immediately following his or her 55th birthday would receive an Early Retirement
Benefit of 70% of the amount calculated pursuant to 3.1 and 3.2, plus a Social
Security Supplement equal to 100% of the reduction for the maximum anticipated
Social Security Primary Insurance Amount calculated pursuant to 3.2.
 
(c)  Where, pursuant to 2.6, an Active Participant's benefits commence under
this Supplemental Plan at an Early Retirement Date but prior to the
Participant's actual attainment of age 55, so that the Participant is not then
eligible to commence to receive an immediate early retirement pension under
Section 4.3 or 4.4 of the Employees Retirement Plan, then, in addition to the
Early Retirement Benefit under 4.3(a) and the Social Security Supplement under
4.3(b), the Participant shall also receive an Early Retirement Supplement equal
to the early retirement benefit that would have been payable to such Participant
under the Employees Retirement Plan (based on the Participant’s accrued benefit
under the Employees Retirement Plan as of the actual date of termination of
employment) if the Participant had attained the actual age of 55. Such Early
Retirement Supplement shall be payable until the earliest month for which the
corresponding early retirement benefit is actually payable under the Employees
Retirement Plan (or would be payable upon timely application therefor). Thus,
for example, a Participant, entitled under 2.6, who commenced to receive an
Early Retirement Benefit under this Plan commencing immediately following his or
her 50th birthday (but assumed age 55) would initially receive: (i) an Early
Retirement Benefit of 70% of the amount calculated pursuant to 3.1 and 3.2
(including, in the 3.2 reduction, the amount of the Employees Retirement Plan
early retirement benefit), plus (ii) a Social Security Supplement equal to 100%
of the reduction for the maximum anticipated Social Security Primary Insurance
Amount calculated pursuant to 3.2, plus (iii) an Early Retirement Supplement
equal to 100% of the early retirement benefit that would be payable, commencing
at the Participant's actual age 55, under the Employees Retirement Plan.
 
4.4  Election of Form of Payment. In advance of initially satisfying the
requirements of 2.1 or 2.2 to become an Active Participant in this Supplemental
Plan, an Officer may, but is not required to, irrevocably elect the form of
payment that will apply to him or her at Retirement.
 
(a)  
(i)  A Participant who is married at the time he or she makes an election of the
form of payment, may elect the Normal Annuity Form, provided that his or her
Spouse, at the time such election is made, shall have filed with the
Compensation Committee, accompanying the Participant's election, the Spouse's
irrevocable written consent to such election, which irrevocable written consent
such Spouse shall have acknowledged under oath before a notary public or other
person officially empowered to administer oaths and attest to the same.
 
(ii)  If such Participant has so elected the Normal Annuity Form, and at his or
her Retirement Date is married to the Spouse who so consented to such
Participant's election of the Normal Annuity Form, then benefits will be paid to
such Participant in the Normal Annuity form. Benefits will also be paid to such
Participant in the Normal Annuity form if such Participant is unmarried on his
or her Retirement Date. If, on his or her Retirement Date, such Participant is
married to a Spouse other than the individual who consented to the election of
the Normal Annuity form, then benefits will be paid to such Participant in the
Joint and 50% Surviving Spouse Annuity Form.
 
(b)  If a Participant has elected the Joint and 66-2/3 Surviving Spouse Annuity
Form, such Participant will receive benefits in the Joint and 66-2/3 Surviving
Spouse Annuity Form if married at the Retirement Date. If such Participant is
unmarried on his or her retirement Date, benefits will be paid in the Normal
Annuity Form.
 
(c)  Any Participant's election or consent of the Participant's Spouse to an
election made hereunder shall be made on such forms or otherwise as the
Compensation Committee shall prescribe.
 
(d)  Pursuant to IRS Notice 2005-1, Q&A 19(c) and the Preamble to Proposed
Treasury Regulation § 1.409A-1 et seq., XI.C. (70 Fed. Reg. 57957, col. 3), an
individual who is an Active or Former Active Participant as of September 13,
2006, may irrevocably elect, on a form prescribed by and filed with the
Compensation Committee, another form of payment with respect to his or her
retirement benefit under the Plan, irrespective of whether or not the
Participant shall have earlier filed, pursuant to 4.4(a) or (b), such an
election prior to the effective date of his participation in the Plan. However,
to make an election pursuant to this 4.4(d), the Participant must file the
election form with the Committee no later than December 31, 2006.
 
(e)  An Officer who does not make an election, pursuant to 4.4 (a), (b) or (d),
of the form of payment, shall receive benefits under the Normal Annuity Form or
the Joint and 50% Surviving Spouse Annuity Form, whichever applies under 4.5 or
4.6 at his or her Retirement Date.
 
(f)  For purposes of the Plan, the term "Spouse" means the individual to whom a
Participant is lawfully married at the time such Participant elects the form of
payment pursuant to 4.4(a), (b) or (d), or the individual to whom such
Participant is lawfully married at his or her Retirement Date, whichever the
context so requires. Thus, for example, where a Participant who is married on
his or her Retirement Date receives benefits in the Joint and 50% Surviving
Spouse Annuity Form, and the Participant later dies while either unmarried or
married to an individual who was not his or her Spouse on the Participant's
Retirement Date, but is survived by the individual who was his or her Spouse on
the Participant's Retirement Date, then the 50% Surviving Spouse Annuity would
be payable to such individual (who was his or her Spouse on the Participant's
Retirement Date) after the death of such Participant (whether or not the
Participant and such individual were still married at the time of the
Participant's death).
 
4.5  Normal Annuity Form. If a Participant is unmarried on his or her Retirement
Date, such Retired Participant's Vested Accrued Benefit shall be paid on the
Normal Annuity Form (irrespective of any prior election by the Participant). The
Normal Annuity Form shall be a life annuity which provides for monthly payments
to the Participant beginning on his or her Normal, Early or Deferred Retirement
Date or, as provided in 4.11, beginning six months after such Retirement Date,
and continuing to the first day of the month in which his or her death occurs.
The monthly payments to the Retired Participant shall be level in amount except
for (i) any months for which the additional temporary Social Security Supplement
under 4.3(b) is payable to the Participant, (ii) any month for which the
additional temporary Early Retirement Supplement under 4.3(c) is payable to the
Participant, (iii) any month in which an Excise Tax Gross-Up payment is made
under 4.10, (iv) prospective reduction in the level monthly payment pursuant to
4.1(b), or (v) if 4.11 applies to delay commencement of payment for six months,
the first month's payment pursuant to the provisions of 4.11(a).
 
4.6  Actuarial Equivalent. Where, pursuant to 4.7 or 4.8, benefits are paid in
the Joint and 50% Surviving Spouse Annuity Form or the Joint and 66-2/3%
Surviving Spouse Annuity Form, the amount of benefits payable under either such
Form shall be the Actuarial Equivalent of the Normal Annuity Form. For purposes
of this Supplemental Plan, Actuarial Equivalent means an annuity benefit of
equal value to another benefit on the basis of eight percent (8%) interest per
annum and mortality under the 1984 Unisex Pension Mortality Table.
 
4.7  Joint and 50% Surviving Spouse Annuity Form. If a Participant is married on
his or her Retirement Date, and shall not have elected a different form of
payment pursuant to 4.4, such Retired Participant's Vested Accrued Benefit shall
be paid on the Joint and 50% Surviving Spouse Annuity Form, which shall be the
Actuarial Equivalent of the Normal Form. Such form provides for monthly payments
to the Participant beginning on his or her Normal, Early or Deferred Retirement
Date or, as provided in 4.11, beginning six months after such Retirement Date
and continuing to the first day of the month in which occurs the death of the
survivor of the Participant and his or her Spouse. The monthly payments shall be
payable during the lifetime of the Participant and upon his or her death, 50% of
such monthly payment shall be payable to his Spouse, if then living (the
“Surviving Spouse”), for the Spouse's lifetime. The monthly payments to the
Retired Participant and/or Surviving Spouse shall be level in amount except for
(i) any months for which the additional temporary Social Security Supplement
under 4.3(b) is payable to the Participant, (ii) any month for which the
additional temporary Early Retirement Supplement under 4.3(c) is payable to the
Participant or Surviving Spouse, (iii) any month in which an Excise Tax Gross-Up
payment is made under 4.10, (iv) prospective reduction in the level monthly
payment pursuant to 4.1(b), or (v) if 4.11 applies to delay commencement of
payment for six months, the first month's payment pursuant to the provisions of
4.11(a).
 
4.8  Joint and 66-2/3% Surviving Spouse Annuity Form. If a Participant is
married on his or her Retirement Date, and shall have so elected pursuant to
4.4, such Retired Participant's Vested Accrued Benefit shall be paid on the
Joint and 66-2/3% Surviving Spouse Annuity Form, which shall be the Actuarial
Equivalent of the Normal Form. Such form provides for monthly payments to the
Participant beginning on his or her Normal, Early or Deferred Retirement Date
or, as provided in 4.11, beginning six months after such Retirement Date and
continuing to the first day of the month in which occurs the death of the
survivor of the Participant and his or her Spouse. The monthly payments shall be
payable during the lifetime of the Participant and upon his or her death,
66-2/3% of such monthly payment shall be payable to his Spouse, if then living,
for the Spouse's lifetime. The monthly payments to the Retired Participant
and/or Spouse shall be level in amount except for (i) any months for which the
additional temporary Social Security Supplement under 4.3(b) is payable to the
Participant, (ii) any month for which the additional temporary Early Retirement
Supplement under 4.3(c) is payable to the Participant, (iii) any month in which
an Excise Tax Gross-Up payment is made under 4.10, (iv) prospective reduction in
the level monthly payment pursuant to 4.1(b), or (v) if 4.11 applies to delay
commencement of payment for six months, the first month's payment pursuant to
the provisions of 4.11(a).
 
4.9  Termination of Benefits for Competition or Detrimental Conduct.
Notwithstanding 4.4 or otherwise, except as provided below in this 4.9, a
Retired Participant's benefit payments hereunder shall permanently cease and be
forfeited if the Compensation Committee determines:
 
(a)  that such Retired Participant:
 
1. has entered into competition with the Company or any of its subsidiaries,
including, without limiting the generality of the foregoing, acts of direct
competition, soliciting customers or employees, or working as an employee, agent
or consultant for a competitor or customer; or
 


 


2. has engaged in other conduct detrimental to the Company, including, but not
limited to, disclosing the Company's specific operating practices, product
formulas, customer information, pricing formulas and/or technical know-how
developed by the Company;
 
and
 
(b)  that such competition or other detrimental conduct occurred within five
years after the Retired Participant's Retirement Date.
 
(c)  However, the foregoing provisions shall not apply in the case of any
Participant whose employment terminates, whether voluntarily, involuntary, or by
mutual agreement, at any time following the occurrence of a Section 9 Event.
 
4.10  Excise Tax Gross-Up. In the event that any payment made to a Participant
by or for the Company under this Supplemental Plan, or under any other plan or
compensation program maintained by the Company (including, for example but
without limitation, the Management Incentive Program, the 1992 Stock Incentive
Plan, or any successor plan or program), is subject to the excise tax imposed by
IRC § 4999 (the "Excise Tax") (any such payment, or part thereof, subject to
Excise Tax being a "Parachute Payment"), then the Company or the Trust shall pay
such Participant an additional amount (the "Gross-Up") to compensate the
Participant for the economic cost of (i) the Excise Tax on the Parachute
Payment, (ii) the U.S., state and local income tax (as applicable) on the
Gross-Up, and (iii) the Excise Tax on the Gross-Up. The calculation shall insure
that the Participant, after receipt of the Parachute Payment and the Gross-Up
and the payment of taxes thereon, will be in approximately the same economic
position after all taxes as if the Parachute Payment had been subject only to
income tax at the marginal rate. For purposes of determining the amount of the
Gross-Up, the Participant shall be deemed to pay U.S., state and local income
taxes at the highest marginal rate of taxation in the calendar year in which the
Parachute Payment is to be made. State and local taxes shall be determined based
upon the state and locality of the Participant's domicile on the date of the
Participant's termination of service with the Company. The determination of
whether such Excise Tax is payable and the amount thereof shall be based upon
the opinion of tax counsel selected by the Company and acceptable to the
Participant. If such opinion is not accepted by the Internal Revenue Service
upon audit, then appropriate adjustments shall be computed (without interest but
with Gross-Up, if applicable) by such tax counsel based on the final amount of
the Excise Tax so determined.
 
4.11  Six Month Delay in Commencement of Payment of Benefits.
 
(a)  Except as provided in 4.11(c) or (d), the Plan may in no event commence
payment of benefits to, or with respect to, a Participant earlier than the first
day of seventh (7th) calendar month following the date on which the
Participant's termination of employment occurs (such first day of the seventh
month being the "Delayed Payment Date"). If, under the circumstances of a
Participant's termination employment, the Participant's benefits would otherwise
have commenced prior to the Delayed Payment Date, the first payment of benefits
made by the Plan shall include all payments that would, but for this 4.11,
otherwise already have been made prior to the Delayed Payment Date. For example,
a Participant retires effective June 30, having attained age 65 on June 18. Her
Normal Retirement Date is July 1, when monthly benefit payments would normally
commence. However, under this 4.11, her Delayed Payment Date is the following
January 1. The monthly payment made on January 1 would equal the sum of seven
monthly payments (the January payment and the delayed payments from July through
December, inclusive).
 
(b)  If a Participant to whom 4.11(a) applies dies after his or her Retirement
Date but before the Delayed Payment Date, any payments that, but for 4.11(a),
would have been made to the Participant prior to his or her death, shall be
disposed of as follows:
 
(i)  If the Participant's benefits were to be paid in either of the Joint and
Surviving Spouse Annuity Forms, the delayed payments due the Participant, as
well as any delayed payments due to the surviving Spouse, will be paid to the
Surviving Spouse as part of the first monthly benefit payment made to the Spouse
in the month of the Delayed Payment Date.
 
(ii)  If the Participant's benefits were to be paid in the Normal Annuity Form,
the payments due the Participant will be paid to the personal representative of
the Participant's estate.
 
(c)  Notwithstanding 4.11(a), payment of benefits shall not be delayed for six
months where the Participant's termination of employment was by reason of his or
her death.
 
(d)  Also notwithstanding 4.11(a), payment of benefits shall not be delayed if,
at the time of termination of employment, the Participant is not classified as a
"specified employee" within the meaning IRC § 409A(2)(B)(i) and the regulations
issued thereunder.1
 
ARTICLE 5  
 


 
PRERETIREMENT SURVIVING SPOUSE BENEFITS
 
5.1  
(a)  If an Active Participant or Former Active Participant shall terminate
employment because of death after he or she shall have attained at least ten
(10) Years of Continuous Service, or any other Participant who, pursuant to 2.5
2.6 or 2.7, has terminated employment but is entitled to receive a Vested
Accrued Benefit under the Plan, shall die prior to the date on which such
benefits would have commenced; and, in any case, such Participant is survived by
a Spouse (also a “Surviving Spouse”), then such Surviving Spouse shall be
entitled to receive a Surviving Spouse Benefit. Such Surviving Spouse Benefit
shall commence to be paid beginning on the earliest Retirement Date (i.e., an
Early, Normal, or Deferred, Retirement Date, as the case may be) on which the
Participant's benefits would have commenced had the Participant terminated
employment on the date of his or her death survived until such Retirement Date,
provided the Surviving Spouse is living on such Retirement Date.
 
(b)  The following examples illustrate the application of 5.1(a):
 
(i)  An Active Participant dies at age 57 with 15 years of Continuous Service,
and leaves a Surviving Spouse. A Surviving Spouse Benefit shall be paid to such
Surviving Spouse beginning on the first day of the month following the
Participant's death (such date, had the Participant terminated employment on the
date of his or her death, being the Participant's Early Retirement Date).
 
(ii)  An Active Participant dies at age 52 with 15 years of Continuous Service,
and leaves a Surviving Spouse. A Surviving Spouse Benefit shall be paid to such
Surviving Spouse beginning on the first day of the month following the date the
Participant would have attained age 55 had he or she survived to that date (such
date being the Participant's Early Retirement Date), provided that such
Surviving Spouse is alive on such benefit commencement date.
 
(iii)  An Active Participant dies at age 57 with 10 years of Continuous Service,
and leaves a Surviving Spouse. A Surviving Spouse Benefit shall be paid to such
Surviving Spouse beginning on the Participant's Normal Retirement Date, provided
that such Surviving Spouse is alive on such benefit commencement date. Having
died prior to his or her Normal Retirement Date with less than 15 years of
Continuous Service, the Participant would not have been eligible to have
benefits commence at an Early Retirement Date. Likewise, the Surviving Spouse
Benefit would be calculated based the on Participant's 50% Vested Accrued
Benefit because the Participant was not 100% vested at the time of his or her
death.
 
(iv)  An Active Participant dies on his or her 65th birthday with six (6) years
of Continuous Service and leaves a Surviving Spouse. Inasmuch as the Participant
had less than ten (10) years of Continuous Service at the time of his death and,
therefore, had no Vested Accrued Benefit, no Surviving Spouse Benefit is payable
to the Surviving Spouse.
 
5.2  If the Participant described in 5.1(a) had elected, pursuant to 4.4, the
Joint and 66-2/3% Surviving Spouse Annuity Form, then the Plan shall pay the
66-2/3% Surviving Spouse Annuity to the Participant's Surviving Spouse.
 
5.3  In any other such case, the Plan shall pay the 50% Surviving Spouse Annuity
to the Participant's Surviving Spouse.
 
ARTICLE 6  
 


 
ADMINISTRATION
 
FINANCING OF BENEFITS
 
6.1  
(a)  This Supplemental Plan shall be administered by the Compensation Committee,
which shall have responsibility and authority to manage and control the
operation and administration of the Plan. The Committee shall have complete and
absolute discretion to interpret and apply the terms and provisions of the Plan.
 
(b)  The Company intends this Supplemental Plan to be an unfunded, nonqualified
plan primarily for the purpose of providing benefits for a select group of
highly compensated management employees of the Company, and is intended to
qualify as a “top hat” plan under Employee Retirement Income Security Act of
1974, as amended (“ERISA”), §§  201(2), 301(a)(3) and 401(a)(1). As such, the
Plan is not required to, and is not intended to be subject to, or be interpreted
and administered according to, inter alia, the provisions of ERISA, Title I,
Parts 2, 3 and 4, nor the rules applicable to tax-qualified retirement plans set
forth at IRC §§ 401 et seq.
 
(c)  The following procedures shall govern the administration of claims under
the Plan.
 
(i)  The Compensation Committee shall determine the rights of any Participant to
any benefits hereunder. Any Participant who believes that he or she has not
received the benefits to which he is entitled under the Plan may file a claim in
writing with the Committee. The Committee shall, no later than 90 days after the
receipt of a claim (plus an additional period of 90 days if required for
processing, provided that notice of the extension of time is given to the
claimant within the first 90-day period), either allow or deny the claim in
writing. If a claimant does not receive written notice of the Committee’s
decision on his claim within the above-mentioned period, the claim shall be
deemed to have been denied in full.
 
(ii)  A denial of a claim by the Committee, wholly or partially, shall be
written in a manner calculated to be understood by the claimant and shall
include:
 

(A)  
the specific reasons for the denial; 

 

(B)  
specific reference to pertinent Plan provisions on which the denial is based;

 

(C)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(D)  
an explanation of the claim review procedure and the time limits applicable to
such procedures, including a statement of the claimant's right to bring a civil
action under ERISA § 502(a).

 
(iii)  A claimant whose claim is denied (or his duly authorized representative)
may within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim. Prior to the occurrence of a Section
9 Event, if the claimant does not file a request for review of his claim within
such 60-day period, the claimant shall be deemed to have acquiesced in the
original decision of the Committee on his claim, the decision shall become final
and the claimant will not be entitled to bring a civil action under ERISA § 
502(a), provided that after the occurrence of a Section 9 Event, the claimant
shall not be deemed to have acquiesced in the original decision of the
Committee, nor shall the claimant be in any way limited in bringing a civil
action under ERISA § 502(a).
 
(iv)  If such an appeal is so filed within such 60-day period, the Committee (or
its delegate) shall conduct a full and fair review of such claim. During such
review, the claimant (or the claimant's authorized representative) shall be
given the opportunity to review all documents that are pertinent to his claim
and to submit issues and comments in writing.
 
(v)  The Committee (or its delegate) shall mail or deliver to the claimant a
written decision on the matter based on the facts and the pertinent provisions
of the Plan within 60 days after the receipt of the request for review (unless
special circumstances require an extension of up to 60 additional days, in which
case written notice of such extension shall be given to the claimant prior to
the commencement of such extension). Such decision shall be written in a manner
calculated to be understood by the claimant, shall state the specific reasons
for the decision and the specific Plan provisions on which the decision was
based and shall, to the extent permitted by law, be final and binding on all
interested persons. If the decision on review is not furnished to the claimant
within the above-mentioned time period, the claim shall be deemed to have been
denied on review.
 
(vi)  If a Participant's claim for benefits is denied in whole or in part prior
to the occurrence of a Section 9 Event, such Participant may file suit only in a
state court located in Allegheny County, Pennsylvania or federal court located
in Allegheny County, Pennsylvania. Notwithstanding, before such Participant may
file suit in a state or federal court, Participant must exhaust the Plan's
administrative claims procedure. If any such judicial or administrative
proceeding is undertaken, the evidence presented will be strictly limited to the
evidence timely presented to the Committee. In addition, any such judicial or
administrative proceeding must be filed within six months after the Committee's
final decision.
 
(vii)  If the claim for benefits of a Vested Participant(6.4(a)) is denied in
whole or in part after the occurrence of a Section 9 Event, such Participant
shall not be in any way restricted by the provisions of 6.1(c)(vi) in taking any
steps to enforce his or her rights under the Plan. Further, the Company shall be
liable to reimburse any Vested Participant (6.4(a)) for attorneys fees and other
costs related to any litigation (or other proceeding), or counsel and advice
short of or preparatory to litigation (or other proceeding), which the Vested
Participant undertakes to enforce his or her right to receive benefits under the
Plan following a refusal (in any form) by the Company to pay such benefits.
 
6.2  The Company shall bear the entire cost of benefits under this Supplemental
Plan as well as the entire cost of administering the Plan.
 
6.3  This Supplemental Plan will not be funded. The benefits under this Plan
shall be paid from the general assets of the Company as due. Nevertheless, in
the event the Company creates an executive benefit security trust, "rabbi"
trust, or similar entity through which to set aside assets to provide for the
payment of benefits under this Supplemental Plan (or other benefits), whether
pursuant to 6.4 or otherwise, each monthly benefit payment made to a Retired
Participant or Surviving Spouse from such trust with respect to any benefit
payable to such Participant or Surviving Spouse under this Plan, shall reduce
and discharge, dollar for dollar, the Company's obligation hereunder to make
such monthly benefit payment to such Participant or Surviving Spouse. Similarly,
any Gross-Up payment made to a Retired Participant or Surviving Spouse from such
trust shall reduce and discharge, dollar for dollar, the Company's obligation
hereunder to make such Gross-Up payment.
 
6.4  
(a)  Notwithstanding 6.3 but subject to the restriction in 6.4(b), prior to or
immediately upon the occurrence of a Section 9 Event, the Company shall take the
following measures: The Company shall establish a trust of the kind and nature
contemplated under 6.3 (the "Trust"). The trust agreement establishing such
Trust shall provide that, prior to the payment of all benefit liabilities under
this Supplemental Plan, the Trust shall be irrevocable except upon the
bankruptcy or insolvency of the Company. Such trust agreement shall also provide
that initial trustee of the Trust, and any successor trustee, shall at the time
of appointment be one of the 50 largest banking institutions in the United
States. The Company shall transfer to the Trust liquid assets equal to the
present value of all benefits accrued under the Plan to the end of the calendar
month in which the Section 9 Event occurred or is expected to occur (whether or
not such benefits are otherwise then subject to future forfeiture under the
terms of the Plan), with respect to all persons who are or were, on the date of
the Section 9 Event, Active Participants (including those who will become or
became Active Participants on the date of the Section 9 Event pursuant to
2.2(b), Former Active Participants, Retired Participants; and Surviving Spouses
who are receiving Surviving Spouse benefits, plus the additional present value
of benefits that could accrue to Active Participants, and be payable earlier,
from the attribution of five additional years of service, described in 3.5, and
five additional years of age, described in 2.6 and 4.3; plus the present value
of the accrued benefits that would have accrued by any person who, by reason of
then-current disabled status and operation of 2.2(c) could in the future qualify
as a Participant pursuant to 2.2(c), determined as such person had already
qualified for such benefit. (Such disabled persons and such persons who are or
were, on the date of the Section 9 Event, Active Participants, Former Active
Participants, Retired Participants, and Surviving Spouses who are receiving
Surviving Spouse benefits, are hereinafter referred to collectively as "Vested
Participants"). The present value of the benefits described above shall be
calculated by assuming that retirement shall occur either immediately or at
actual (or attributed) age 55 (whichever occurs, or shall have occurred, first),
no mortality or turnover prior to retirement, post-retirement mortality based on
the "applicable mortality table" determined under IRC § 417(e)(3)(A)(ii)(I), and
interest at the "applicable interest rate" determined under
IRC § 417(e)(3)(A)(ii)(II) for the month in which the Section 9 Event occurs.
The Company shall also transfer to the Trust liquid assets equal to the present
value of any Gross-Up payments it reasonably estimates shall or may become due
by reason of the occurrence of the Section 9 Event, as well as present value of
the estimated costs of administering the Trust (including trustee fees and
expenses) and of administering the Plan through engagement of an independent
administrator if deemed appropriate by the trustee. The Company shall also
provide the trustee with accurate and complete data regarding all matters
necessary to identify Vested Participants, calculate their accrued benefits, and
pay them, including (without limiting the generality of the foregoing) data
regarding the name, birthdate, current address, Social Security number,
employment date with the Company, and compensation in the current and prior
years of each such Vested Participant, as well as any information necessary to
enable the trustee to calculate or verify any Gross-Up payments that may be due
pursuant to 4.10.
 
(b)  Notwithstanding 6.4(a), no amount shall be transferred to a trust or
otherwise set aside for the purposes of providing benefits during any
"restricted period" (as defined in IRC § 409A(B(3)) with respect to the
Employees Retirement Plan or any other single-employer defined benefit plan
sponsored by the Company or any member of a controlled group (within the meaning
of IRC § 414(b) or (c)) that includes the Company.
 



--------------------------------------------------------------------------------






ARTICLE 7  
 


 
AMENDMENT OR TERMINATION OF THE PLAN
 
7.1  Amendment of the Plan.
 
(a)  The Company reserves the right to modify or amend this Supplemental Plan
from time to time and to any extent that it may deem advisable. Any amendment
shall be made pursuant to a resolution duly adopted by the Compensation
Committee. No amendment shall in any manner (i) reduce the right to the present
or future receipt of an Accrued Benefit, Vested Accrued Benefit, or other
benefit under the Plan of any Participant to the extent that such right had
accrued prior to the date the Compensation Committee approved such amendment,
(ii) alter the amount or payment of benefits under the Plan to any Participant
who had become a Retired Participant prior to the date the Compensation
Committee approved such amendment, or (iii) otherwise apply to former Officers
whose employment with the Company had terminated without entitlement to a Plan
benefit prior to the date the Compensation Committee approved such amendment.
Otherwise, all Participants claiming any interest under this Plan shall be bound
by any amendments.
 
(b)  The rights and benefits of each Participant or of any Surviving Spouse
claiming through such Participant, shall be determined in accordance with the
provisions of this Supplemental Plan in effect on the date (1) the Participant's
employment terminates, or (2) in the case of a Participant who is receiving LTD
Benefits, the Participant ceases to be eligible to continue to receive LTD
Benefits, whichever of (1) or (2) occurs later (such date being the
"Participant's Termination Date"). Except as otherwise specifically provided,
any amendment to the Plan shall have no effect on, or application to, a
Participant (or Surviving Spouse) where such Participant's Termination Date
occurred prior to the effective date of such amendment (including the 9/13/06
amendment date of this amended and restated Supplemental Plan). Thus, any
benefit being paid to a Retired Participant or Surviving Spouse, and any Vested
Accrued Benefit or Surviving Spouse Benefit due to be paid hereafter, pursuant
to the terms of this Supplemental Plan, shall continue to be paid, or shall be
commenced, in accordance with all applicable terms and provisions (including the
amount, date of commencement and form of payment thereof) of this Supplemental
Plan as such plan was in effect on the date of the Participant's Termination
Date.
 
7.2  Termination of the Plan. This Supplemental Plan may be terminated by the
Company at any time. Such termination shall be effected pursuant to a resolution
duly adopted by the Board of Directors. No such termination may impair the
benefits of Participants. In particular, no such termination shall in any manner
(i) reduce the right to the present or future receipt of an Accrued Benefit or
other benefit under the Plan of any Participant to the extent that such right
had accrued prior to the date the Board of Directors approved such termination,
or (ii) alter the amount or payment of benefits under the Plan to any
Participant who had become a Vested Participant or Retired Participant prior to
the date the Board of Directors approved such termination. Benefits shall cease
to accrue under the Plan effective on the termination, but the Plan shall
otherwise remain in force for the purpose of administering the benefits accrued
prior to the termination according to the provisions of the Plan in force
immediately prior to the termination.
_________________________



--------------------------------------------------------------------------------

1 In the Company's case, it is almost certain that current Active Participants
(Officers) would be "specified employees" subject to delay in commencement of
payment. Non-specified employees would likely include only Former Active
Participants